Citation Nr: 1339145	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-03 911	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Providence, Rhode Island, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for coronary artery disease and assigned an initial 30 percent evaluation.  

The Veteran requested a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  The requested hearing was scheduled for November 2013, but in light of the action discussed below, the Veteran did not appear.


FINDINGS OF FACT

On November 21, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from theVeteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by theVeteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


